Title: I. Louis Guillaume Otto to the Secretary of State, 13 December 1790
From: Otto, Louis Guillaume
To: Jefferson, Thomas



Monsieur
À Philadelphie le 13e. Dec. 1790

Pendant le long séjour que vous aves fait en France, vous aves eu Lieu de vous convaincre des Dispositions favorables de Sa Majesté pour rendre permanens les Liens qui unissent les deux Nations, et pour donner de la Stabilité aux Traités d’Alliance et de Commerce qui forment la Base de cette Union. Ces Traités ont été si bien maintenus par le Congrès formé sous l’ancienne Confederation qu’il a cru devoir interposer son Autorité toutes les fois que des Loix faites par des Etats individuels paroissoient en enfreindre les Dispositions, et particulierement lorsqu’en 1785 les Etats du New-Hampshire et du Massachussets avoient imposé des Droits de Tonnage extraordinaires sur les Bâtimens etrangers sans en exempter ceux de la Nation Françoise. Les Reflexions, que j’ai l’Honneur de vous adresser dans la Notte ci-jointe, étant fondées sur les mêmes principes, j’ose croire qu’elles meriteront de la Part du Gouvernement des Etats Unis l’Attention la plus serieuse.—Je suis avec Respect, Monsieur, Votre très humble et très obéissant Serviteur

L. G. Otto.

